With reference to the third point discussed on petition for rehearing, it is the opinion of the writer, as indicated in a dissenting opinion written at the time the case was decided, that the provision of the lease, quoted in the opinion denying rehearing, effected a termination of the lease upon the expiration of one year following the purchase. Certainly Lloyd Keller was a person not a party to the lease, and if the purchase is to be regarded as being made by L.L. Keller, he was not, under the reasoning of the opinion of the court, purchasing as a party to the lease but as though he were a stranger thereto. The lease made no provision for termination or continuance of the rights under the lease, should the lessees purchase, for the obvious reason that if they became owners of the tract their lease would — there being no reason for holding the lease and title independently — merge in the fee title. The lessees did not purchase; the purchase was not made pursuant to the provision of the lease relative to a purchase by a party. However, since the opinion on petition for rehearing construes the provision in question as saving to the joint tenants their right to occupancy during the remainder of the term granted by the lease, then assuming that question to be before us for determination in this case, such construction results in the purchase being made subject to the lease. Thus construed, such purchase was not adverse to the lessees' rights of occupancy. With these observations, I adhere to the views heretofore expressed in my dissenting opinion. *Page 351